               Case 1:18-cr-00744-KPF Document 87 Filed 06/22/20 Page 1 of 1




                                     RICHARD B. LIND
                                       Attorney at Law
                               575 Lexington Avenue – 4th Floor
                                  Telephone: (212) 888-7725
                                 Email: rlind@lindlawyer.com
                                                              June 19, 2020

         By ECF

         Hon. Katherine Polk Failla
         United States District Judge
         U.S. Courthouse
                                                                  MEMO ENDORSED
         40 Center Street
         New York, NY 10007

                        Re:    United States v. Jose Rivera
                               18 Cr. 744 (KPF)

         Dear Judge Failla:

                 I am lead CJA counsel for Defendant Jose Rivera in the above-referenced
         matter. I write to request that his sentence be adjourned from its present date of July
         22, 2020 to a date in the week of September 14, 2020. The basis for the request is that
         our mitigation consultant only recently was able to converse with Mr. Rivera, and his
         mother; and he requires more time to complete his submission. Accordingly, I have
         communicated with A.U.S.A. Michael Longyear, and the government consents to this
         request.

                Thank you for the Court’s consideration of this request.

                                                              Respectfully submitted,


                                                              ________/s/__________
                                                              Richard B. Lind

         cc: All Counsel (by ECF)
Application GRANTED. Defendant's sentencing is hereby ADJOURNED to October
7, 2020, at 3:00 p.m. Defendant's sentencing submission will be due on or
before September 23, 2020, and the Government's sentencing submission will be
due on or before September 30, 2020.

Dated:      June 19, 2020                            SO ORDERED.
            New York, New York



                                                     HON. KATHERINE POLK FAILLA
